        Case 2:20-cv-00098-JMG Document 21-2 Filed 09/03/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRYAN MERCER, CANDACE McKINLEY,                           Civil Action
 SHANEE GARNER-NELSON, ADAM
 BUTLER,
                    Plaintiffs,
           v.

 KEVIN JACKSON, THE BLACK SPHERE,                          No. 2:20-cv-00098-JMG
 LLC, and MABIE MARKETING, INC.,
 d/b/a The Campaign Solutions Group,

                               Defendants.


                                             ORDER

       AND NOW, this _______ day of ________________, 2020, upon consideration of

Plaintiffs’ Motion to Stay this case pending a decision from the United States Supreme Court in

Facebook Inc. v. Duguid, No. 19-511, and all briefings and arguments related thereto, it is

hereby ORDERED that Plaintiffs’ Motion is GRANTED.

       IT IS FURTHER ORDERED as follows:

       1.      The Scheduling Order dated May 8, 2020, is VACATED.

       2.      All proceedings are STAYED until further order of the Court; and,

       3.      Counsel shall provide the Court with a joint status report within fourteen (14)

days following receipt of a decision from the U.S. Supreme Court in Facebook, Inc. v. Duguid,

No. 19-511, regarding the interpretation of 47 U.S.C. § 227(a). If further proceedings are

required counsel shall include in the joint report a proposed schedule.



                                                     BY THE COURT:

                                                     ______________________
                                                     JOHN M. GALLAGHER
                                                     United States District Court Judge
